Citation Nr: 9901368	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-04 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for S1 radiculopathy 
status post laminectomy for herniated disc, currently rated 
as 40 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1969 to June 
1972.  

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a rating decision of June 1995 from the 
Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office (RO).  

It is noted that the veterans claims are currently under the 
jurisdiction of the RO located in St. Petersburg, Florida.


REMAND

The Board finds that the claims currently on appeal are well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991); the claims are plausible.  Proscelle v. Derwinski, 2 
Vet. App. 629, 631 (1992). 

Once it has been determined that a claim is well grounded, VA 
has a statutory obligation to assist him in the development 
of facts pertinent to that claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This includes the duty to conduct a thorough 
and contemporaneous medical examination under appropriate 
circumstances.  See 38 C.F.R. § 3.326 (1998); Green v. 
Derwinski, 1 Vet. App. 121, 123 (1991); Lineberger v. Brown, 
5 Vet. App. 367, 369 (1993); Waddell v. Brown, 5 Vet. App. 
454 (1993).  

In this regard, a VA examination of the back and spine was 
conducted in October 1995.  Following the examination, the 
examiner indicated that it appeared unlikely that the veteran 
had any significant residual of his old back injury.  
However, the examiner ordered electromyogram (EMG) and nerve 
conduction studies (NCS) to be completed.  The examiner noted 
that, at the present time, there was no convincing sign of 
lumbar radiculopathy.  

The veteran was also afforded another VA examination in 
November 1995.  The report of this examination reveals that 
the veteran reported experiencing radicular pain into his 
right lower extremity since 1992.  Following the examination, 
the examiner indicated that the veteran suffered had spinal 
stenosis as well as radiculopathy of both lower extremities, 
worse on the right.  

VA EMG and NCS were conducted in December 1995.  However, it 
does not appear from a review of the record that the VA 
physicians who examined the veteran in October and November 
1995 reviewed these findings. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that, in evaluating a 
service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court in DeLuca held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 (1998) does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should also notify the veteran 
that he may submit additional evidence 
and argument in support of his claim.  
See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992). The RO should also ask 
the veteran to identify the names and 
complete addresses of any additional NA 
and private medical providers who have 
treated him since December 1995.  After 
securing any necessary release, the RO 
should attempt to obtain records of any 
treatment identified by the veteran.

2.  A VA examination should be conducted 
by a neurologist for the purpose of 
ascertaining the current severity of the 
service-connected status post laminectomy 
for herniated disc.  The claims file and 
a copy of this Remand should be made 
available to the examiner.  In addition 
to an EMG and Nerve Conduction Studies, 
any other testing deemed necessary should 
be performed.  The examiner is requested 
to obtain a detailed occupational 
history.  The examination should include 
range of motion studies and the examiner 
is requested to include the degrees, 
which constitute normal range of motion 
of the lumbosacral spine.  The examiner 
should indicate any involvement of joint 
structure, muscles and nerves, and 
comment on the presence or absence of 
pain, weakened movement, excess 
fatigability, incoordination, muscle 
atrophy, changes in condition of the skin 
indicative of disuse, and the functional 
loss resulting from any such 
manifestations.  The examiner should also 
provide an opinion as to the degree of 
any functional loss that is likely to 
result from a flare-up of symptoms or on 
extended use.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbation of 
symptoms.  The examiner should indicate 
to what extent the veteran's service-
connected back disability affects his 
employability.

4.  Subsequently, the RO should 
readjudicate the issues in appellate 
status, to include consideration of 
38 C.F.R. § 4.16(a) (b), 4.40, 4.45, 4.59 
(1998).

If the benefits sought are not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and afforded an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
